GERARD, J.
This action was brought to recover a balance of $4,-040.67, alleged in the complaint to be due the plaintiff under a contract by which it is alleged that he was to furnish to the defendant men at $4 per day per man on its docks; during a strike of its regular employes, and also such guards at the rate of $6 per day per guard as should be necessary to guard these men. Defendant moved for a bill of particulars, and among other things the court directed the plaintiff to furnish a bill of particulars containing the full name of each man so put to work and the exact number of hours each man is claimed to have worked each day.
I do not think that there is any justification for requiring plaintiff to specify the number of hours of work done by .the men he furnished under the contract on which he sues. Plaintiff claims that he is unable to furnish the full name of each man, and that the defendant’s own time sheets will show, not only the names of the men, but the *1101number of hours that they worked, and the plaintiff swears in his affidavit opposing the motion that he cannot give the information without an inspection of the books and records of the defendant and examination of its officers.
I think, therefore, that the order appealed from should be modified, by striking therefrom the requirement as to the exact number óf hours during each day that the men furnished by plaintiff worked for the defendant, and that the plaintiff be not required to furnish the name and address of each of the men and each of the guards alleged to have been furnished by him to defendant until 10 days after the completion of an examination of the officers of defendant and an inspection and examination of defendant’s books and time sheets, but that the plaintiff furnish such particulars after such examination and inspection before trial, and, as thus modified, affirmed, without- costs, but with disbursements to the appellant. All concur.